DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/17/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2014/375720 to Sato as modified by EP 3336151 A1 to Nakamura et al. “Nakamura.”
With regard to Claim 1, Sato teaches (figs. 1A and 1B) an inkjet printing device (1) including: 
an ink storage unit (7) configured to store an ink; 
an ejection head (3) having a nozzle (34) configured to eject the ink to a printing material (2) [0031]; 
a heating unit (17) configured to heat the printing material (2) [0033]; and 
wherein the ink is a clear ink including a resin, the inkjet printing device has a low gloss printing mode that is a printing mode for applying low gloss, and a high gloss printing mode that is a printing mode for applying high gloss, and 
the inkjet printing device satisfies the following formula: 
Tmatte>Tgloss 
where Tmatte (degrees Celsius) is a temperature of the heating unit when printing is performed with the low gloss printing mode, and Tgloss (degrees Celsius) is a temperature of the heating unit when printing is performed with the high gloss printing mode (figs. 3A-3C [0060-0064]).
Sato does not teach a washing unit configured to wash a nozzle-formed surface of the ejection head with a washing liquid.  
However, Nakamura teaches a washing unit configured to wash a nozzle-formed surface of the ejection head with a washing liquid [0210 and 0218].  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Sato with the teachings of Nakamura to provide a cleaning liquid which has an excellent cleaning power against an article to which an ink adheres, the ink containing a particular resin and a surfactant to enhance flexibility [0271].
With regard to Claim 2, Sato teaches wherein the inkjet printing device satisfies the following formula: Dmatte>Dgloss 
where Dmatte is a printing rate of a print image of the low gloss printing mode and Dgloss is a printing rate of a print image of the high gloss printing mode [0060-0064]. 
With regard to Claim 3, Sato teaches the claimed invention except for wherein an amount of the resin in the clear ink is 8.0% by mass or greater.
However, Nakamura teaches wherein an amount of the resin in the clear ink is 8.0% by mass or greater [0112].  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Sato with the teachings of Nakamura to suppress images from bleeding and smearing.
With regard to Claim 4, Sato teaches the claimed invention except for wherein the clear ink includes a surfactant, and an amount of the surfactant in the clear ink is 2.0% by mass or less.
However, Nakamura teaches wherein the clear ink includes a surfactant, and an amount of the surfactant in the clear ink is 2.0% by mass or less [0048].  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Sato with the teachings of Nakamura to prevent cracking or shrinkage.
With regard to Claim 12, Sato teaches an inkjet printing method comprising: 
ejecting an ink to a printing material using an ejection head having a nozzle to form a print layer [0031]; 
heating the printing material printed [0033]; and 
wherein the ink is a clear ink including a resin, the inkjet printing method has a low gloss printing mode that is a printing mode for applying low gloss, and a high gloss printing mode that is a printing mode for applying high gloss, and the heating is heating to satisfy the following formula: 
Tmatte>Tgloss 
where Tmatte (degrees Celsius) is a temperature of a heating unit in the heating when printing is performed with the low gloss printing mode, and Tgloss (degrees Celsius) is a temperature of the heating unit in the heating when printing is performed with the high gloss printing mode [0060-0064].
Sato does not teach washing a nozzle-formed surface of the ejection head with a washing liquid.
However, Nakamura teaches washing a nozzle-formed surface of the ejection head with a washing liquid [0210-0212].  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Sato with the teachings of Nakamura to provide a cleaning liquid which has an excellent cleaning power against an article to which an ink adheres, the ink containing a particular resin and a surfactant to enhance flexibility [0271].
	With regard to Claim 13, Sato teaches wherein the washing includes applying the washing liquid onto a wiping member, and wiping the nozzle-formed surface of the ejection head with the wiping member onto which the washing liquid is applied [0212]. The same motivation applies as discussed in claim 12.

Examiner Note
The examiner cites particular columns and lines (and/or paragraph) numbers in the references as applied to the claims above for the convenience of the applicant. The specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim.  Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Allowable Subject Matter
Claims 5-11 and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 The primary reason for the allowance of Claims 5-11 and 14-20 is the inclusion of the limitations wherein the washing liquid includes water, a compound represented by General Formula (1), a glycol ether compound, and a surfactant, an amount of the glycol ether compound dissolved in 100 g of water of 25 degrees Celsius is greater than 5 g, and an amount of the glycol ether compound is 1% by mass or greater but 30% by mass or less.  It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20140085376.discloses an inkjet image forming method which is superior in jetting stability, and by which a repelling-free high quality image having good image durability and superior glazing can be obtained. The method for washing a recording head, having: forming an image by ejecting an inkjet ink containing at least water, a coloring material, a binder resin and a water soluble organic solvent represented by general formula (1) from a recording head to form an image on a recording medium; and washing the recording head, after forming the image, using an ink absorbing member that absorbs the inkjet ink and a wiping member that wipes a nozzle surface of the recording head using a wipe unit wherein the ink absorbing member holds a cleaning liquid containing an organic solvent:
US 6460967 discloses a liquid jetting apparatus provided with a head provided with a liquid jetting section; a feeding section for feeding a liquid to the head; and a control section for controlling the liquid jetting section to jet the liquid such that a jetting trace of the liquid is recorded on a recording medium; the liquid jetting apparatus is further provided with a liquid ejecting section for varying a pressure in the head in plural steps so as to eject the liquid in the head from the liquid jetting section.
Communication with the PTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON A POLK whose telephone number is (571)270-7910. The examiner can normally be reached M-T 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHARON A. POLK
Primary Examiner
Art Unit 2853



/Sharon Polk/Primary Examiner, Art Unit 2853